Citation Nr: 1448995	
Decision Date: 11/04/14    Archive Date: 11/10/14

DOCKET NO.  10-38 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a left knee disability, to include as secondary to service-connected right knee anterior cruciate ligament reconstruction with hamstrings, medial and lateral meniscus repairs and scar ("right knee disability").  


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1994 to February 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The case has since been returned to the RO in Portland, Oregon.

In a September 2010 Substantive Appeal, the Veteran requested a Board hearing.  The Veteran failed to report to his scheduled hearing without good cause and has not requested a rescheduled hearing.  His hearing request is therefore deemed withdrawn.  38 C.F.R. § 20.704(d) (2014).

In February 2014, the Board remanded the issue on appeal for additional development.  As the actions specified in the remand have been completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  

This appeal has been processed through the Veterans Benefits Management System (VBMS) electronic paperless appeals processing system.

There are also additional relevant VA treatment records in the Virtual VA paperless claims file associated with the Veteran's appeal.  A review of the Virtual VA claims file reveals VA treatment records dated November 2001 to August 2003 from the White City VA Medical Center.


FINDING OF FACT

The Veteran's left knee disability did not begin during service; or, is shown to be otherwise etiologically related to any injury, illness, or event during service; or shown to be caused or aggravated by his service-connected right knee disability.


CONCLUSION OF LAW

The criteria to establish entitlement to service connection for a left knee disability, to include as secondary to service-connected right knee disability, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  Id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.  

I. 
 Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim, including apprising him or her of the information and evidence he or she is responsible for providing versus the information and evidence VA will obtain for him or her.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

The Board finds that the notice requirements have been satisfied.  In September 2008, the Veteran was informed, prior to the rating decision, of all five elements of service connection, gave examples of the types of evidence the Veteran could submit in support of his claim, and provided notice of the Veteran's and VA's respective responsibilities for obtaining such evidence.  The correspondence also informed him of how disability ratings and effective dates are assigned, if service connection was to be granted.  See Dingess v. Nicholson, supra.  The letter also satisfied the notice requirement for secondary service connection, according to 38 C.F.R. § 3.310.  

The Board concludes that the duty to assist has been satisfied.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records, post-service VA treatment records and lay statements are in the file.  

The Veteran underwent VA examinations in September 2008, June 2010 and August 2014 to determine the etiology of any left knee disability.  The August 2014 VA examination and opinion is adequate, as it is predicated on a review of the claims file, an interview of the Veteran, and examination findings supported by a complete rationale for the opinions stated.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4).  

For the above reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the claim.  

II. Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

In some cases, service connection may be established by showing evidence of a chronic disease in service, which requires a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  The provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder on a direct basis, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

A claim for secondary service connection requires medical evidence that connects the asserted secondary disability to the service-connected disability.  Velez v. West, 11 Vet. App. 148, 158 (1998).  In order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a link between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition. 38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service connected disability.  In such an instance, the Veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b) (2013); see Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Veteran contends that his current left knee disability was caused by him having to overcompensate for his service-connected right knee disability.  See July 2008 statement.  The Veteran had an anterior cruciate ligament (ACL) and meniscal injury to his right knee in 1996.  His ACL was repaired in 1996 and he underwent a right knee arthroscopic meniscectomy in 1998.  See December 2001 VA treatment record.  He believed his left knee pain was a consequence of gait modification secondary to his right knee disability.  See May 2001 VA examination.  

The Veteran's service treatment records show no complaints, treatment or diagnoses for left knee problems.  A February 1998 separation examination noted no left knee problems.  On his report of medical history, the Veteran wrote that he was in good health, except for his right knee which was treated with Motrin.  The examiner wrote that the Veteran noted that his right knee occasionally locked.  See February 1998 report of medical history.  No reports were made about left knee problems.

At a May 2001 VA examination to assess the current severity of the Veteran's right knee, the Veteran reported left knee symptoms and the VA examiner made some objective findings.  The Veteran said he experienced left knee pain.  On occasion, his left knee popped out causing some discomfort.  It also caused limitations in his ability to ambulate for about 30 minutes to an hour.  Range of motion testing of his left knee revealed extension at zero degrees and flexion at 120 degrees.  The examiner noted that there were no constitutional symptoms of arthritis.  

A December 2001 VA treatment record reflects that the Veteran complained of left knee discomfort.  No swelling was noted and no x-rays were taken.  

At a September 2008 VA examination, the Veteran reported left knee discomfort.  He rated his left knee pain at 10 percent and his right knee pain at 90 percent.  The VA examiner noted that he walked slowly with a mild limp.  Range of motion testing of his left knee revealed extension at zero degrees and flexion at 140 degrees.  He had no change in degree of limitation of motion upon repetitive use testing and there was no painful motion.  No tenderness, spasm, focal weakness, guarding, instability or apprehension sign was noted for his left knee.  X-rays showed a normal left knee.  The Veteran was diagnosed with left knee strain.  

At a June 2010 VA examination, the Veteran reported that he noticed pain in his left knee about five year ago.  He currently rated his pain at a 2 out of 10.  He reported no evaluation or treatment of his left knee.  He noted pain in his left knee from squatting and going up stairs, but had more pain in his right knee.  He reported pain in his left knee twice a week when he had heavier than usual exertion.  He noted that he had to be on his feet twice a week for site visits at work.  He used no assistive device for his left knee, but used a hinged brace on his right knee.  He reported no other associated problems with his left knee other than pain.  The VA examiner noted a marked limp when the Veteran walked, but the Veteran attributed it to a right knee twisting injury he had the day before.  Range of motion testing of his left knee revealed extension at zero degrees and flexion at 135 degrees.  There was no change in degree of limitation of motion upon repetitive use testing.  No painful motion was noted.  The VA examiner found mild crepitation on patellar compression, but no significant pain or instability in his left knee.  No spasm, focal weakness, localized tenderness, atrophy or guarding was noted.  X-rays of his left knee showed no changes compared to the findings in September 2008.  Based on the Veteran's clinical history, the VA examiner diagnosed the Veteran with left knee patellofemoral syndrome.  The VA examiner determined that the available information was insufficient evidence to attribute his left patellofemoral syndrome to his service-connected right knee disability without resorting to speculation.  

At an August 2014 VA examination, provided by an orthopedic specialist, the Veteran reported complaints of intermittent left knee pain two to four years ago, but noted no specific left knee injury.  The pain was increased with activities, such as kneeling, squatting, climbing stairs, or playing with his kids.  He used no assistive device for his left knee.  Upon objective evaluation, the VA examiner found a normal gait, full range of motion (extension at zero degrees and flexion at 140 degrees) without pain, mild left knee tenderness, and some discomfort upon hopping 10 times on his left leg.  The VA examiner concluded that it was less likely as not that the Veteran's current left knee disabilities, including his previously diagnosed left knee strain and patellofemoral syndrome were related to his active duty service.  The VA examiner noted a reference in the Veteran's service treatment records to left knee pain, but found that based on the records, it was likely written in error and meant to refer to his right knee.  The VA examiner also concluded that it was less likely as not that the Veteran's left knee disabilities were caused  or aggravated by his service-connected right knee disability, to include as a result of an altered gait.  The VA examiner found that the Veteran's left knee patellofemoral syndrome was a common condition and his symptoms did not begin until about a decade after his separation from service.  Based on current research, the VA examiner found that the Veteran's left knee disability, as there was no trauma, was likely due to the underlying anatomy of the muscles and bones of the lower extremity.  Despite the Veteran's contentions that his right knee disability resulted in his left knee disability, the VA examiner stated that his left knee disability was not typically caused or aggravated beyond its natural progression based on the nature and severity of his right knee disability.  The VA examiner determined that the Veteran would have developed left knee patellofemoral syndrome even if he had never injured his right knee.  

Based on a careful review of all of the evidence, the Board finds that service connection for the Veteran's left knee disability is not warranted.  The evidence does not show, and the Veteran does not contend, that his left knee disability began during service or was otherwise etiologically related to his active duty service.  Rather, he asserts that his left knee disability was the result of an altered gait caused by his right knee disability, which forced him to overcompensate on his left knee.  The most probative evidence of record, the August 2014 VA opinion, demonstrates that the Veteran's left knee disability was not caused or aggravated by his right knee disability.  Indeed, the evidence suggests that based on the nature of the left knee disability, he would have developed it even without his right knee disability.  The Board finds that the August 2014 VA opinion is the most probative evidence as it is based on a review of the Veteran's medical records and based on a complete rationale with citation to evidence in the record.  

The only evidence of record supporting the Veteran's contentions that his left knee disability was related to his service-connected right knee disability is the Veteran's lay statements.  The Veteran is competent to report the history of his left knee symptoms.  See Barr v. Nicholson, 21 Vet. App. 303, 307 -08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  However, whether the Veteran's left knee disability is related to his service-connected right knee disability cannot be determined by mere observation alone.  The Veteran has not shown that he has the expertise in such complex medical matters to provide competent evidence as to the etiology of his left knee disability.  See Jandreau v. Nicholson, 492 F.3d at 1376-177.  

Moreover, even if the Veteran was competent, his statements would be outweighed by the probative August 2014 VA opinion.  The VA examiner is a board certified orthopedic surgeon who reviewed the claims file, considered the reported history and provided rationale to support the conclusion. The examiner used his expertise in reviewing the facts of this case and determined that the Veteran's left knee disability was not related to service or otherwise caused or aggravated by his service-connected right knee disability.    


Therefore, as the preponderance of the evidence weighs against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and service connection for a left knee disability, to include as secondary to service-connected right knee disability, must be denied.  See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a left knee disability, to include as secondary to service-connected right knee disability, is denied.



____________________________________________
B. W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals
 
Department of Veterans Affairs


